IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON                       FILED
                              FEBRUARY SESSION, 1995
                                                                   September 13, 1995
STATE OF TENNESSEE,                )
                                   )                               Cecil Crowson, Jr.
                                                                    Appellate Court Clerk
              Appellee,            )       No. 02C01-9410-CR-00217
                                   )
                                   )       Shelby County
v.                                 )
                                   )       Hon. Joseph B. McCartie, Judge
                                   )
MICHAEL RICHMOND,                  )       (Sentencing)
                                   )
              Appellant.           )



                                CONCURRING OPINION



              I concur with the results reached in the majority opinion, but I question

the need for the analysis it makes. Unquestionably, a community corrections sentence

does not necessarily involve either probation or a suspended sentence. However,

although not raised by the parties, the real issue in this case is one that this court

recently resolved, relative to whether or not the Criminal Sentencing Reform Act of

1989 supersedes the sentencing provisions of T.C.A. § 55-10-616(c) so as to allow a

trial court to suspend all or part of a motor vehicle offender's sentence. In State v.

Ricky Fife, No. 03C01-9401-CR-00036, Blount Co. (Tenn. Crim. App. June 15, 1995),

this court held that the Reform Act supersedes the former provision and that all or part

of a motor vehicle offender's felony sentence could be suspended pursuant to T.C.A. §

40-35-303(a). It relied upon the reasoning in State v. Hicks, 848 S.W.2d 69 (Tenn.

Crim. App. 1992), in which this court reached a similar result relative to the offense of

driving on a revoked license. I agree with this court's position in Fife. Thus, both

probation and community correction sentences are available for the trial court's

consideration in this case.



                                                  _____________________________
                                                  Joseph M. Tipton, Judge